OPINION
THOMAS, Chief Justice.
Jerome Whitaker, proceeding in forma pauperis, sued the twelve members of the jury that convicted him of aggravated robbery.1 He alleged that the jury had violated his constitutional rights by finding that he used a deadly weapon in the course of a robbery in the absence of any evidence to support the finding and sought resentencing and $1.5 million in damages. The court found that the suit was “asinine [and] fiivo-lous” and dismissed his petition. See Tex. *771Civ.PRAC. & Rem.Code Ann. § 13.001(a) (Vernon Supp.1994). We agree.
Our duty is to affirm the judgment of the trial court if it was proper under any legal theory. See Birdo v. Ament, 814 S.W.2d 808, 810 (Tex.App. — Waco 1991, writ denied). We conclude that the dismissal was proper because the claim has no arguable basis in law or in fact. See TEX.Crv.PRAC. & Rem. Code Ann. § 13.001(b)(2). Individuals are absolutely immune from suits based on their service as jurors at a criminal trial. See Young v. Biggers, 938 F.2d 565, 569 (5th Cir.1991); see also Freeze v. Griffith, 849 F.2d 172, 174 (5th Cir.1988); Sunn v. Dean, 597 F.Supp. 79, 81-82 (N.D.Ga.1984). The judgment is affirmed.

. This court affirmed Whitaker’s conviction in an unpublished opinion, overruling his challenge to the sufficiency of the evidence. See Whitaker v. State, 10-86-197-CR (Tex.App. — Waco, July 23, 1987, no pet.) (not designated for publication).